Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
2.	This action is responsive to the application No. 16/664,686 filed on October 25, 2019.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) form PTO-1499. The IDS has been considered.

Claim Objections
4.	Claims 1-4, 7-10, 12-13, 15-22 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections that would avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:

Claim 1. (As interpreted) A light emitting diode (LED) package comprising:
a submount with two or more LED chips mounted on said submount with a space between adjacent one of said two or more LED chips;
two or more LED chips and comprising a bridge spanning the space between said at least two adjacent ones of said two or more LED chips; and
an encapsulant over said two or more LED chips and said submount.
Claim 2. (As interpreted) The LED package according to claim 1, comprising an air gap below said bridge and between adjacent ones of the two or more LED chips.
Claim 3. (As interpreted) The LED package of claim 1, further comprising a filler in said space between said at least two adjacent ones of said two or more LED chips and below said bridge.
Claim 4. (As interpreted) The LED package of claim 1, wherein the top surface of said filler is aligned with or higher than the top surfaces of said at least two adjacent ones of said two or more LED chips.
Claim 7. (As interpreted) The LED package of claim 6, wherein said submount comprises a plurality of outermost edges, at least one of said plurality of planar side 29surfaces is in alignment with a respective one of said plurality of outermost edges.
Claim 8. (As interpreted) The LED package of claim 1, further comprising a reflective layer around at least one of said two or more LED chips.
Claim 9. (As interpreted) The LED package of claim 1, wherein said bridge is in the direct emission path of light from said at least two adjacent ones of said two or more LED chips.
adjacent ones of said two or more LED chips and over said space, said phosphor layer having a viscosity in the range of 1-75 Pa-S when dispensed.
Claim 12. (As interpreted) A light emitting diode (LED) package comprising:
a submount with two or more LED chips on said submount, at least two adjacent ones of said two or more LED chips having top surfaces at substantially the same height; and
a phosphor matrix layer covering the top surface of the at least two adjacent ones of said two or more LED chips and the surface of said submount adjacent said at least said at least two adjacent ones of said two or more LED chips, wherein said phosphor matrix layer comprises a bridge between said at least two adjacent ones of said two or more LED chips.
Claim 13. (As interpreted) The LED package of claim 12, further comprising an encapsulant over said two or more LED chips.
Claim 15. (As interpreted) The LED package according to claim 12, comprising an air gap below said bridge and between said at least two adjacent ones of the two or more LED chips.
Claim 16. (As interpreted) The LED package of claim 12, further comprising a filler in said space between said at least two adjacent ones of said two or more LED chips and below said bridge.
Claim 17. (As interpreted) The LED package of claim 16, wherein the top surface of said filler is aligned with or higher than the top surfaces of said at least two adjacent ones of said two or more LED chips.
Claim 18. (As interpreted) The LED package of claim 12, further comprising a reflective layer around at least one of said two or more LED chips.
Claim 19. (As interpreted) A light emitting diode (LED) package comprising:
two or more LED chips adjacent to one another with a space between adjacent ones of said two or more LED chips;
a phosphor binder layer covering at least two adjacent ones of said two or more LED chips and comprising a bridge spanning the space between said at least two adjacent ones of said two or more LED chips; and
an encapsulant over said two or more LED chips comprising a curved surface.
Claim 20. (As interpreted) The LED package of claim 19, further comprising a submount with said two or more LED chips mounted on a surface of said submount.
Claim 21. (As interpreted) The LED package according to claim 19, comprising an air gap below said bridge and between said at least two adjacent ones of the two or more LED chips.
Claim 22. (As interpreted) The LED package of claim 19, further comprising a filler in said space between said at least two adjacent ones of the two or more LED chips and below said bridge.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claims 1, 5-6, 8-9, 12-14, 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tarsa et al. (US 2004/0217364 A1).
Regarding independent claim 1, Tarsa et al. discloses a light emitting diode (LED) package comprising (Fig. 14):
a submount (176, ¶77) with two or more LED chips (172, 174, ¶77) mounted on said submount (176) with a space (gap/spaced apart: see annotated figure below) between adjacent one of said two or more LED chips (172, 174);
a phosphor layer (178 conversion material, ¶77) covering at least two adjacent ones of said two or more LED chips (172, 174) and comprising a bridge spanning (see annotated figure below) the space (gap/spaced apart) between said at least two adjacent ones of said two or more LED chips (172, 174); and
an encapsulant (184 epoxy, ¶77) over said two or more LED chips (172, 174) and said submount (176).

    PNG
    media_image1.png
    424
    674
    media_image1.png
    Greyscale



Regarding claim 5, Tarsa et al. discloses wherein (Fig. 14) said encapsulant (184) comprises a curved surface (inward curved surface, see annotated figure in claim 1).
Regarding claim 6, Tarsa et al. discloses wherein (Fig. 14) said encapsulant (184) comprises a plurality of planar side surfaces (both ends on the submount 176: see annotated figure in claim 1) connected to one another by said curved surface (inward curved surface, see annotated figure in claim 1).
Regarding claim 8, Tarsa et al. discloses wherein (Fig. 14), further comprising a reflective layer (182 metal cup, ¶77) around at least one of said two or more LED chips (172, 174).
Regarding claim 9, Tarsa et al. discloses wherein (Fig. 14), said bridge (see annotated figure in claim 1) is in the direct emission path of light from said at least two adjacent ones of said two or more LED chips (172, 174).
Regarding independent claim 12, Tarsa et al. discloses a light emitting diode (LED) package comprising (Fig. 14):
a submount (176, ¶77) with two or more LED chips (172, 174, ¶77) on said submount (176), at least two adjacent ones of said two or more LED chips (172, 174) having top surfaces at substantially the same height (see Fig. 14); and
a phosphor matrix layer (178 conversion material, ¶77) covering the top surface of the at least two adjacent ones of said two or more LED chips (172, 174) and the surface of said submount (176) adjacent said at least said at least two adjacent ones of said two or more LED chips (172, 174), wherein said phosphor matrix layer (178) comprises a bridge (see annotated figure below) between said at least two adjacent ones of said two or more LED chips (172, 174).

    PNG
    media_image2.png
    424
    662
    media_image2.png
    Greyscale

Regarding claim 13, Tarsa et al. discloses wherein (Fig. 14), further comprising an encapsulant (184 epoxy, ¶77) over said two or more LED chips (172, 174).
Regarding claim 14, Tarsa et al. discloses wherein (Fig. 14) said encapsulant (184) comprises a curved surface (inward curved surface, see Fig. 14) and a plurality of planar side surfaces (both ends on the submount 176).
Regarding claim 18, Tarsa et al. discloses wherein (Fig. 14), further comprising a reflective layer (182 metal cup, ¶77) around at least one of said two or more LED chips (172, 174).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tarsa et al. (US 2004/0217364 A1) in view of Chitnis et al. (US 2008/0179611 A1).
Regarding independent claim 19, Tarsa et al. teaches a light emitting diode (LED) package comprising (Fig. 14):
two or more LED chips (172, 174, ¶77) adjacent to one another with a space (gap/spaced apart) between adjacent ones of said two or more LED chips (172, 174);
a phosphor layer (178, ¶77) covering at least two adjacent ones of said two or more LED chips (172, 174) and comprising a bridge spanning (see annotated figure below) the space (gap/spaced apart) between said at least two adjacent ones of said two or more LED chips (172, 174); and
an encapsulant (184 epoxy, ¶77) over said two or more LED chips (172, 174) comprising a curved surface (inward curved surface, see Fig. 14 below).

    PNG
    media_image1.png
    424
    674
    media_image1.png
    Greyscale

Tarsa et al. is explicitly silent wherein the phosphor layer containing a binder layer.
Chitnis et al. teaches wherein (Fig. 4) the phosphor layer containing a binder layer (32, see ¶71, ¶73-74).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the binder material along with phosphor material as taught by Chitnis et al., and modify the phosphor layer of Tarsa et al., in order to control the emission wavelength of the LED chips (¶75, ¶76).
Regarding claim 20, Tarsa et al. and Chitnis et al. teach all of the limitations of claim 1 from which this claim depends.
Tarsa et al. teaches wherein (Fig. 14), further comprising a submount (176, ¶77) with said two or more LED chips (172, 174) mounted on a surface of said submount (176).

13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tarsa et al. (US 2004/0217364 A1) as applied to claim 1 above, and further in view of Chitnis et al. (US 2008/0179611 A1).
Regarding claim 11, Tarsa et al. teaches all of the limitations of claim 1 from which this claim depends.
Tarsa et al. is explicitly silent wherein said phosphor layer comprises a phosphor in a binder, wherein the phosphor to binder ratio is 3 to 1 or greater.
Chitnis et al. teaches wherein (Fig. 4) said phosphor layer (32, ¶103) comprises a phosphor in a binder (phosphor 30-70% in the binder, i.e. when phosphor 30% then binder 70% and when phosphor 70% then binder 30, therefore, phosphor vs binder ratio: 70:30 =7:3 = 2.33:1), wherein the phosphor to binder ratio is 3 to 1 or greater.
Even Chitnis et al. does not explicitly disclose the range of the phosphor to binder ratio 3 to 1 or more. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to determine the range of the phosphor to binder ratio is 3 to 1 or greater.
It should be noted that although the ratio of the phosphor/binder layer taught by Chitnis et al. is not within the range specified in the present claim, it has be held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I).
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ratio is critical (MPEP §2144.05 II/III).

14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tarsa et al. (US 2004/0217364 A1) as applied to claim 6 above, and further in view of Tang et al. (US 2012/0241784 A1).
Regarding claim 7, Tarsa et al. teaches all of the limitations of claim 6 from which this claim depends.
Tarsa et al. is explicitly silent wherein said submount comprises a plurality of outermost edges, at least one of said plurality of planar side surfaces is in alignment with a respective one of said plurality of outermost edges.
Tang et al. teaches wherein (Fig. 3D) said submount (301) comprises a plurality of outermost edges (see annotated figure below), at least one of said plurality of planar side surfaces of the molding material (320, ¶21) is in alignment (vertically aligned, see figure below) with a respective one of said plurality of outermost edges (see figure below).

    PNG
    media_image3.png
    375
    980
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Tang et al., and modify the alignment of encapsulating with respect to submount of Tarsa et al., in order to simplify the fabrication processes.

15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tarsa et al. (US 2004/0217364 A1) as applied to claim 1 above, and further in view of Mori et al. (US 2005/0211991 A1).
Regarding claim 10, Tarsa et al. teaches all of the limitations of claim 9 from which this claim depends.
Tarsa et al. teaches where said phosphor layer (178) is dispensed on said at least two adjacent ones of said two or more LED chips (172, 174) and over said space (gap/spaced apart).
Tarsa et al. is explicitly silent wherein said phosphor layer having a viscosity in the range of 1-75 Pa-S when dispensed.
Mori et al. teaches wherein (¶37) said phosphor layer having a viscosity in the range of 1-75 Pa-S (0.4 -50 Pa.S, ¶37 which overlaps the claimed range) when dispensed.
It would have been obvious to select the claimed viscosity of the phosphor layer within the quoted range to optimize the result effective variable of the wave conversion material in order to improve the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen viscosity of the wave conversion material or upon another variable recited in a claim, the Applicant must show that the chosen viscosity is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).


Allowable Subject Matter
16.	Claims 2-4, 15-17, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
comprising an air gap below said bridge and between adjacent ones of the two or more LED chips.
Regarding claim 3, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
further comprising a filler in said space between said at least two adjacent ones of said two or more LED chips and below said bridge.
Regarding claim 4, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
the top surface of said filler is aligned with or higher than the top surfaces of said at least two adjacent ones of said two or more LED chips.
Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
comprising an air gap below said bridge and between said at least two adjacent ones of the two or more LED chips.
Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
further comprising a filler in said space between said at least two adjacent ones of said two or more LED chips and below said bridge.
Regarding claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
comprising an air gap below said bridge and between said at least two adjacent ones of the two or more LED chips.
Regarding claim 22, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
further comprising a filler in said space between said at least two adjacent ones of the two or more LED chips and below said bridge.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819